DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 1 and 13-22 are pending and presented for examination. Claims 2-12 were cancelled via the preliminary amendment dated 10 April 2019 which is acknowledged and entered.
	On 12 November 2021 Applicant’s representative notified the Office that claims 2-12 were rejected, however the preliminary amendment filed claim set should have been examined.  The period for reply of 3 MONTHS set in the Office Action dated 2 November 2021 is restarted to begin with the mailing date of this letter (See MPEP 710.06).


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 15, “the polarized Raman ratio” lacks antecedent basis in claim 1. For purposes of compact prosecution it is being construed as “wherein a polarized Raman ratio . . . “.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN105734871A to Sanhe (cited and provided by applicants).
Regarding claim 1, Sanhe discloses a method for manufacturing a carbon nanotube fiber aggregate (Sanhe at [0048]) comprising:
Introducing CNT fiber aggregate through a water bath with ultrasonic waves ([0008]); and
Recovering the introduced carbon nanotube fiber aggregates at a rate of less than 0.1m/min ([0022]).

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 8202505 to Hata et al. (hereinafter, “Hata at __”).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanhe as applied to claim 1 above.
Turning to claim 13, ultrasound is known in the art to be at least 20 kHz (to which the Examiner takes official notice of) so this claim is considered to be met as it overlaps that range instantly claimed such that a prima facie case of obviousness exists (See MPEP 2144.05).

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, as being unpatentable over US PG Pub No. 20160083257 to Mukai et al. (hereinafter, “Mukai at __”).
Regarding claim 22, Hata discloses a CNT fiber aggregate having a polarized Raman spectra between the G-band longitudinal direction to a vertical direction thereof of 4.5 (Mukai at [0074]) or 3.5 or more (Mukai at “Claim 2” which overlaps that range instantly claimed such that a prima facie case of obviousness can exist, see MPEP 2144.05).

Claims 1 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over “High-strength carbon nanotube fibre-like ribbon with high ductility and high electrical conductivity” to Wang et al. (hereinafter, “Wang at __”) in view of “Optimization of Sonication Parameters for Homogeneous Surfactant-Assisted Dispersion of Multiwalled Carbon Nanotubes in Aqueous Solutions” to Dassios et al. (hereinafter, “Dassios at __”).
Regarding claims 1, 13 and 14, Wang discloses a method for manufacturing a carbon nanotube fiber aggregate (Wang at “Abstract”) comprising:
Introducing CNT fiber aggregates through a water bath (Wang at 7 R col); and
Recovering the introduced carbon nanotube fiber aggregate at a rate of 2-20m/min (Id.).
However, Wang does not expressly state usage of ultrasonication.
Dassios in a method of treating CNTs discloses usage of ultrasound for 1 minute (Dassios at 7511 R col) at 24 kHz (Dassios at 7508 L col.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Wang in view of the sonication of Dassios. The teaching or suggested motivation in doing so being control of density (Dassios at “Figure 4”).
Concerning claims 15, 16 and 22, given application of a CNT aggregate to sonication for 1 minute in water and drawn at a rate of 2-20 m/min, one of ordinary skill in the art would expect an ih/iv of between 4.1 and 10 and that such increases from the sonication though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".
prima facie obvious anyways as per MPEP 2144.05) spinning of a solution of ferrocene, thiophene and ethanol which is heated (Wang at 7 R col).

Conclusion
Claims 1 and 3-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/              Primary Examiner, Art Unit 1759